Exhibit March 6, TO OUR STOCKHOLDERS: 2007 was a challenging year, as problems emanating from the U.S. sub-prime mortgage market spread to other areas of the financial markets, including the consumer, corporate, municipal and government sectors, to create the worst credit and liquidity crisis experienced in world financial markets in decades. As a result, borrowers are facing obstacles finding financing on many types of assets. Despite this difficult market environment, we continued to deliver solid operating earnings and made considerable progress in strengthening our balance sheet as we: · Continued our strategy of focusing on commercial real estate assets, by making significant investments in three office properties, which are fully leased on a triple-net basis to an investment-grade rated tenant and match-financed with 10-year fixed-rate debt; · Issued our second collateralized debt obligation (“CDO”) early in 2007, securing long-term financing on the majority of our commercial mortgage backed securities (“CMBS”) investments; and · Issued $50 million of 30-year maturity Trust Preferred securities at an interest rate of 7.68%. At the same time, the credit crisis did have an impact on Crystal River. We took non-cash impairment charges of $317.9 million to reflect declining market values on our assets, we realized $40.0 million in losses as we closed out of our CMBX credit default swaps (“CDS”) and certain single name CDS, we took a $4.5 million loan loss provision, and we realized $1.7 million in net losses due to the deleveraging of the portfolio to free up liquidity sources. While deleveraging placed downward pressure on operating earnings, we undertook other strategic actions to help minimize the impact. 2007 Review We continued to deliver solid operating earnings throughout the year. We realized total operating earnings of $69.9 million, or $2.80 per share, for the year ended December 31, 2007, representing a 17% per share increase from 2006. We also paid four dividends totaling $2.72 per share. Our investment activity in 2007 was focused on commercial real estate assets. We acquired three office buildings for $261.2 million, which are triple-net leased to an investment grade tenant under leases with terms in excess of 12 years. We financed the purchases with 10-year, non-callable, non-recourse, fixed-rate mortgage loans, locking in a mid-teens return on equity. These acquisitions are consistent with our strategy of investing in long-term assets that generate sustainable cash flows and that are financed with long-term liabilities. Crystal River Capital, Inc. • Three World Financial Center • 200 Vesey Street, 10th Floor • New York, New York 10281-1010 www.crystalriverreit.com We also purchased $93.5 million of CMBS rated BBB and below across 13 securitizations.
